Citation Nr: 1226070	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  11-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether severance for service connection for chronic obstructive pulmonary disease (COPD) with emphysema was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to October 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that service connection benefits for COPD with emphysema would be discontinued, effective September 6, 2007.  An April 2012 rating decision revised the effective date to September 1, 2009.  Jurisdiction was thereafter transferred to the RO in Wichita, Kansas.

The Veteran provided testimony at a hearing before the undersigned at the RO in June 2012.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted service connection for COPD with emphysema in a May 2008 rating decision.  The RO discontinued or severed those benefits in a June 2009 rating decision.  

Under applicable criteria, once service connection has been granted, it can be severed only upon the showing that the final rating decision granting service connection was 'clearly erroneous.'  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

In this case, the question for consideration is whether the diagnosis relied upon in the May 2008 rating decision, specifically COPD with emphysema related to asbestos exposure, was erroneous.  

The provisions of 38 C.F.R. § 3.105(d) (2011) state that, "A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion."

Clear and unmistakable error (CUE) is defined as 'a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.'  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

When considering CUE for the purpose of severance of service connection benefits, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels, 10 Vet. App. at 480; see also Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  

In this case, the Veteran's exposure to asbestos during service is conceded. 

Service connection was granted, in part, based on a March 2008 VA examination report.  In addition to his in-service asbestos exposure, the Veteran reported that he had smoked about one pack of cigarettes per day from the age of 29 until about six years ago, when he decreased that to two-to-three cigarettes per day.  X-rays at the time demonstrated marked chronic broncho-pulmonary disease, advanced emphysema, and chronic atelectasis.  

The examiner, a physician, noted a pulmonary function study in 1999 showing  moderate obstructive changes and further noted service medical records indicating  several episodes of upper respiratory infections for which he was treated with antibiotics.  The examiner concluded that although a pulmonary function test (PFT) showed obstructive disease with air trapping, the Veteran's lung disease was so extensive that it was at least as likely as not that asbestos exposure in military service contributed to his present dyspnea.  

In conjunction with a September 2008 VA examination, an X-ray was conducted, which did not demonstrate any signs of asbestosis.  The examiner, an Advanced Registered Nurse Practitioner (ARNP), concluded that the Veteran's COPD with emphysema was more likely than not secondary to his tobacco usage without objective evidence of asbestosis.     

The examination report indicated that a signature (or approval) by a reviewing physician was pending, but there is no indication that this was accomplished.  In addition, the RO noted that the examiner did not perform all of the requested actions, namely to answer whether exposure to asbestos was one of the likely causes for development of COPD and emphysema and to fully discuss the March 2008 VA examination report and opinion.  Therefore, the RO requested a new VA examination.

In November 2011, a second ARNP conducted a third VA examination, where the Veteran noted that he smoked up to two packs of cigarettes at times from age 14 to age 62 and he was currently smoking four cigarettes per day.  The examiner also noted his in-service asbestos exposure.  

The examiner concluded after reviewing several diagnostic studies that the Veteran's respiratory disabilities were less likely than not related to asbestos exposure in service as there was no documented evidence of asbestos on chest X-rays or on high resolution computed tomography (HRCT) of the chest.  The examiner stated that asbestosis will show pleural plaques on X-ray or CT and that no plaques were ever identified.  Moreover, even though a pulmonologist stated that the Veteran had asbestosis, there was no pleural thickening or pleural plaques.  The examiner stated that there was a less than 50 percent chance without biopsy that the Veteran has asbestosis related to COPD even though he was exposed to asbestos during service.  The examiner further stated after reviewing the conflicting VA examinations that COPD with emphysema was more than likely attributed to years of cigarette smoking since there was no objective evidence of asbestosis in X-rays or CT scans.  

The Board finds that a new VA examination is required in this case to determine whether the diagnosis of COPD with emphysema related to asbestos exposure during service was erroneous.  The November 2011 VA examiner stated that there was no evidence of asbestosis, including pleural thickening.  However, the Veteran has submitted several copies of a May 2009 CT scan, which demonstrated bilateral pleural thickening.  Moreover, one of the Veteran's treating physicians, Dr. J.H., diagnosed bilateral pleural thickening in June 2009 and stated in a May 2012 letter that his lower lobe scarring, pleural thickening, and fibrosis with his history of prolonged asbestos exposure led to a diagnosis of pulmonary fibrosis with asbestos exposure being a contributing factor.  

Therefore, based on the foregoing, the Board must determine, on the basis of all the evidence of record, whether the Veteran's diagnosis on which service connection was predicated, COPD with emphysema related to asbestos exposure is clearly erroneous.  A new VA examination is required before the claim can be properly adjudicated.  Given the complexity of the issue, the examination must be provided by a VA physician.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA pulmonary examination with an appropriate physician to determine whether he currently has a pulmonary disability related to his in-service asbestos exposure.  The claims file, including a copy of this remand, must be reviewed by the examiner and such review must be noted in the examination report or an addendum.  
In determining whether the Veteran has an asbestos-related pulmonary disorder, perform all necessary diagnostic testing and associate the results with the examination report.  Moreover, the examiner should specifically address the findings of pleural thickening shown in the record.

The examiner should include a rationale for each of the opinions provided that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



